t c no united_states tax_court colin p murphy petitioner v commissioner of internal revenue respondent docket no filed date p an individual is the sole beneficiary of an irrevocable_trust t which owns a 13-percent interest in a general_partnership o with respect to o’s taxable_year r mailed a notice of a final_partnership_administrative_adjustment fpaa to p rather than to t for the purpose of meeting the notice requirement of sec_6223 i r c when the fpaa was mailed r possessed readily available information relating to the federal tax returns of p t and o those returns reported p’s name address and indirect through t profits interest in o held pursuant to sec_6223 i r c and sec_301_6223_c_-1t f temporary proced admin regs fed reg date r’s mailing of the fpaa to p readily identified in r’s records as an indirect_partner of o within the meaning of sec_6231 i r c met the notice requirement of sec_6223 i r c albert l grasso joseph a zarlengo and david b shiner for petitioner john j boyle for respondent opinion laro judge this case is a son-of-boss case submitted to the court fully stipulated pursuant to rule see generally 128_tc_192 and notice_2000_44 2000_2_cb_255 for a general description of son-of-boss cases petitioner petitioned the court on date to redetermine respondent’s determination of a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 the determinations were contained in an affected items notice_of_deficiency mailed to petitioner on date relating to respondent’s adjustments in a notice of final_partnership_administrative_adjustment fpaa issued for the taxable_year of a general_partnership named ovation trading partners ovation in an order dated date the court granted respondent’s motion to dismiss this case for lack of jurisdiction rule references are to the tax_court rules_of_practice and procedure unless otherwise noted section references are to the applicable versions of the internal_revenue_code to the extent that petitioner requested a redetermination of respondent’s adjustments to ovation’s partnership items and of respondent’s determination on the applicability of sec_6662 as stipulated by the parties the sole issue remaining for decision is whether the fpaa sent to petitioner for ovation’s taxable_year met the notice requirement of sec_6223 if the notice requirement was met then petitioner concedes liability for the deficiency determined in the affected items notice_of_deficiency we hold that the notice requirement was met background all facts were stipulated or contained in the exhibits submitted with the parties’ stipulation of facts those stipulated facts and exhibits are incorporated herein by this reference petitioner was born on date and he resided pincite carlisle drive oak brook illinois oak brook address at all relevant times his father kevin murphy also resided at the oak brook address during those times on date petitioner’s uncle michael murphy petitioner’s accountant lester detterback and kevin murphy formed the collin murphy trust cm trust for the sole benefit of the court also ordered stricken the paragraphs of the petition that related to the same petitioner raised this issue in an amended petition filed with the court on date petitioner the cm trust agreement stated that cm trust was irrevocable the cm trust agreement also stated that kevin murphy was cm trust’s settlor and that michael murphy and lester detterback were cm trust’s trustees ovation is an illinois general_partnership that was formed on date and that was liquidated on date ovation’s listed owners were four single-member limited_liability companies llcs the llcs their members and their interests in ovation were as follows llc member interest fender trading llc kevin murphy cpm gibson trading llc cm trust martin trading llc christopher murphy trust ibanez trading llc michael murphy on date petitioner filed his federal_income_tax return the return reported cm trust’s tax_attributes eg income and deductions as if cm trust was petitioner’s grantor_trust ie the return reported the items as if they had been realized directly by petitioner on date cm trust filed a form_1041 u s income_tax return for estates and trusts reporting that cm trust was petitioner’s grantor_trust for federal_income_tax purposes the trust return included a grantor letter identifying petitioner as the grantor of cm trust and stated on its face that under the terms of the trust the cm trust agreement lists petitioner’s name with two l s instead of one instrument this is a grantor_trust in accordance with sections irc all income is taxable to the grantor statements of income deductions and credits are attached the trust return also reported that cm trust was a partner in ovation on date ovation filed a form_1065 u s return of partnership income for the period of its existence the partnership return reported that cm trust was a general_partner of ovation with a 13-percent interest the partnership return reported that ovation’s designated tax_matters_partner was kevin murphy and that kevin murphy’s address was the oak brook address on date respondent mailed a notice of beginning of administrative_proceeding nbap for ovation’s taxable_year to six separate addressees at the oak brook address the addressees were listed as ovation’s tax_matters_partner kevin murphy in a capacity as ovation’s tax_matters_partner michael murphy petitioner and two corporations not relevant herein the nbaps mailed to ovation’s tax_matters_partner and to kevin murphy in a capacity as ovation’s tax_matters_partner were delivered by the united_states postal service on december and while the partnership return reported that the 13-percent interest was owned by colin murphy trust dtd cpm gi an apparent reference to the trust and cpm gibson trading llc a single-member limited_liability_company such as cpm gibson trading llc is disregarded as an entity for federal_income_tax purposes see sec_301_7701-2 proced admin regs respectively on date respondent mailed the subject fpaa by certified mail to seven separate addressees at the oak brook address those addressees were listed as ovation’s tax_matters_partner kevin murphy in a capacity as ovation’s tax_matters_partner kevin murphy in an individual capacity michael murphy petitioner and the two corporations just mentioned also on date respondent mailed an untimely notice letter concerning ovation’s taxable_year to five separate addressees at the oak brook address those addressees were listed as kevin murphy michael murphy and petitioner each in his individual capacity and the two corporations just mentioned the untimely notice letter stated that either the npab or the fpaa or both were not mailed within the time required under sec_6223 and that you have the right under sec_6223 to elect to have your items in the partnership treated as nonpartnership_items by filing a statement of the election with this office within days from the date of this letter no such election was ever filed all copies of the fpaa issued were returned to respondent unclaimed and no judicial review was timely sought in response to the fpaa on date respondent mailed the subject affected items notice_of_deficiency to petitioner discussion we decide whether the fpaa sent to petitioner met the notice requirement of sec_6223 petitioner argues it did not because cm trust rather than petitioner was the partner of ovation and respondent did not mail an fpaa to cm trust respondent asserts that he had sufficient information identifying petitioner as an indirect_partner of ovation and establishing petitioner’s mailing address and indirect profits interest in ovation respondent argues sec_6223 thus required respondent to mail the fpaa directly to petitioner rather than to cm trust we agree with respondent sec_6223 provides that the commissioner must notify certain partners of the beginning and end of a partnership audit with respect to an indirect_partner owning an interest in the partnership through a pass-thru_partner who would otherwise be entitled to notice the commissioner must give notice to the indirect_partner in lieu of the pass-thru_partner if the commissioner is properly furnished with information as to the indirect partner’s name address and indirect profits interest in the partnership see sec_6223 see also sec_6231 defining a pass-through partner as a partnership estate_trust s_corporation nominee or other similar person through whom other persons hold an interest in the partnership sec_6231 defining an indirect_partner as a person holding an interest in a partnership through or more pass-through partners the commissioner’s duty to give notice under sec_6223 arises to the extent the commissioner is furnished with readily available information containing the name address and profits interest of a direct or indirect_partner in either or both of two ways first the commissioner may be furnished the referenced information through the tax_return of the partnership under audit see sec_6223 second the commissioner may be furnished the referenced information through a statement that meets the requirements of sec_301_6223_c_-1t temporary proced admin regs fed reg date see sec_6223 sec_301_6223_c_-1t a temporary proced admin regs supra in addition to information that is furnished to the commissioner in these two ways the commissioner may use other readily available information possessed by him in that vein the temporary regulations provide that the commissioner has no obligation to the temporary regulations are effective for the year in issue effective with partnership taxable years beginning on or after date the commissioner has final regulations on the subject matter at hand see sec_301_6223_c_-1 proced admin regs the relevant provisions of the temporary regulations that are applicable herein are similar to the final regulations the temporary regulations applicable herein are similar to the final regulations search his records to obtain information not provided to him under either of the ways set forth in sec_6223 and when the fpaa was mailed to petitioner on date respondent possessed and had sufficient readily available information establishing petitioner’s name address and indirect profit interest in ovation first on date petitioner filed his personal income_tax return identifying his relationship to and beneficial_interest in cm trust second on date ovation filed its partnership return identifying cm trust as a general_partner in ovation with a 13-percent interest third on date cm trust filed its trust return reporting that cm trust was petitioner’s grantor_trust for federal_income_tax purposes and that cm trust had a direct ownership_interest in ovation these three returns each of which related to petitioner or cm trust established a sufficient basis for respondent to conclude that petitioner through cm trust had a 13-percent indirect profits interest in as stated in the temporary regulations in addition to the information on the partnership return and that supplied on statements filed under this section the internal_revenue_service may use other information in its possession for example a change in address reflected on a partner’s return in administering subchapter_c of chapter of the code however the internal_revenue_service is not obligated to search its records for information not expressly furnished under this section sec_301_6223_c_-1t f temporary proced admin regs fed reg date ovation under the circumstances respondent was permitted by the statute and regulations to mail the fpaa to petitioner an indirect_partner of ovation rather than to cm trust the direct partner through which petitioner held his interest in ovation see 102_tc_683 we conclude that the fpaa respondent mailed to petitioner at his reported address met the notice requirement of sec_6223 by virtue of sec_6223 petitioner seeks a contrary conclusion arguing that cm trust is a complex_trust rather than a grantor_trust and that a complex_trust is not a pass-thru_partner within the meaning of sec_6223 we consider this argument unavailing for purposes of sec_6223 sec_6231 plainly defines the term pass-thru_partner to include a_trust that holds an interest in a partnership we read nothing in the relevant provisions that expresses a legislative intent to limit that definition to any particular type of trust moreover under the facts at hand petitioner stated affirmatively on his personal income_tax return that cm trust was his grantor_trust and those statements were corroborated by the like position taken by cm trust on its trust tax_return thus even if a distinction between a grantor_trust and a complex_trust was important in the application of sec_6223 a conclusion that we do not reach but which we discuss for purposes of completeness we would be hard pressed to hold that respondent is not entitled to rely upon tax-return information in his possession including petitioner’s own description of cm trust in determining how where and to whom to mail the fpaa see 412_f2d_800 3d cir holding that statements in a tax_return are admissions that are not overcome without cogent evidence that they are wrong affg per curiam tcmemo_1968_126 92_tc_312 same petitioner has stipulated that he will concede the correctness of respondent’s determination of the income_tax deficiency if the court concludes as we do that respondent’s mailing of the fpaa to petitioner met the notice requirement of sec_6223 we apply that stipulation and will enter a decision accordingly we have considered all arguments made by petitioner attempts to disregard this stipulation by arguing in brief that the court should hold for him on equitable grounds because of his young age we decline to consider this argument limiting the grounds for our decision to the single issue that the parties have placed before the court through their stipulation petitioner for holdings contrary to those expressed herein and reject those arguments not discussed herein as irrelevant or without merit decision will be entered for respondent to the extent of the income_tax deficiency
